Citation Nr: 0008012	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-08 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to an increased evaluation for weakness of 
the right upper (major) extremity, secondary to immune 
mediated demyelinating neuropathy and myelopathy, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for weakness of 
the left upper (minor) extremity, secondary to immune 
mediated demyelinating neuropathy and myelopathy currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for weakness of 
the right lower extremity, secondary to immune mediated 
demyelinating neuropathy and myelopathy, currently evaluated 
as 20 percent disabling. 

4.  Entitlement to an increased evaluation for weakness of 
the left lower extremity, secondary to immune mediated 
demyelinating neuropathy and myelopathy, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an increased evaluation for bowel 
disturbance with constipation and urinary leakage, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
impotency.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1967, and from November 1990 to June 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
neuropathy of the motor and sensory nerve fibers, with 
assignment of an evaluation of 10 percent disabling effective 
February 2, 1996.  Pursuant to a June 1998 rating action, an 
increased evaluation of 50 percent was granted for this 
disability, effective February 2, 1996.  

This claim also comes before the Board from a January 1999 
decision in which the Buffalo RO granted service connection 
for bowel disturbance with constipation and urinary leakage, 
with assignment of a 10 percent rating; and also granted 
service connection for impotency, with assignment of a zero 
percent (noncompensable) rating. 

In January 1999, separate disability evaluations were 
assigned for the following manifestations of immune mediated 
demyelinating neuropathy and myelopathy (formerly rated as 
neuropathy of the motor and sensory nerve fibers):  right 
upper extremity weakness (major), 30 percent disabling; left 
upper extremity weakness, 20 percent disabling; right lower 
extremity weakness, 20 percent disabling; and left lower 
extremity weakness, 20 percent disabling.  These disability 
ratings were made effective as of February 2, 1996, and the 
veteran's appeal with regard to the August 1997 rating 
decision has been continued accordingly. 


FINDINGS OF FACT

1.  In the upper extremities, the immune mediated 
demyelinating neuropathy and myelopathy is manifested 
principally by atrophy, weakness and decreased sensation of 
the hands and fingers and good arm strength.  

2.  In the lower extremities, the immune mediated 
demyelinating neuropathy and myelopathy is manifested 
principally by atrophy, weakness involving the ankle 
dorsiflexors, quadriceps and hip flexors, spasticity and 
marked sensory loss.  

3.  Urinary disturbance is manifested principally by 
awakening to urinate approximately 2-3 times nightly.  

4.  Bowel disturbance is manifested principally by 
constipation. 

5.  Impotency is manifested by normal external genitalia and 
testes and inability to maintain an erection.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for right upper (major) 
extremity weakness, as secondary to immune mediated 
demyelinating neuropathy and myelopathy.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.120, 4.124(a), 
Diagnostic Code 8514 (1999).




2.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for left upper extremity 
weakness, as secondary to immune mediated demyelinating 
neuropathy and myelopathy.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.120, 4.124(a), Diagnostic Code 8514 
(1999).

3.  The schedular criteria have been met for an evaluation of 
40 percent disabling for weakness in the right lower 
extremity, as secondary to immune mediated demyelinating 
neuropathy and myelopathy.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.120, 4.124(a), Diagnostic Code 8520 
(1999).

4.  The schedular criteria have been met for an evaluation of 
40 percent disabling for weakness in the left lower 
extremity, as secondary to immune mediated demyelinating 
neuropathy and myelopathy.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.120, 4.124(a), Diagnostic Code 8520 
(1999).

5.  The schedular criteria for a separate evaluation of 20 
percent disabling have been met for urinary leakage.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115, 
Diagnostic Code 7542 (1999).

6.  The schedular criteria for a separate compensable 
evaluation have not been met for bowel disturbance.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7332 (1999).

7.  A compensable evaluation for impotency is not warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.115b, 
Code 7599-7522 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) that is, the 
claims are plausible.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issues on appeal as "evaluation of" disabilities of the 
upper and lower extremities, bowel disturbance with 
constipation and urinary leakage, and impotency, since 
service connection has been granted and the appellant seeks 
higher evaluations for these disabilities.  The appellant is 
not prejudiced by framing the issues in this manner, as the 
issues have not been dismissed and the law and regulations 
governing the disability evaluations are the same, regardless 
of how the issue has been phrased.  See Fenderson v. West, 12 
Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that although some of the veteran's service-
connected disabilities are shown to be of a progressive 
nature, staged evaluations are not for application.  In the 
Board's view, the degree and nature of the manifestations of 
the service-connected disabilities at issue have not changed 
during the appeal period to such a significant degree as to 
obviate the need for uniform evaluations.  Id.  In addition, 
the record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).


I.  Manifestations of immune mediated demyelinating 
neuropathy and myelopathy

As noted, service connection has been granted for weakness in 
the upper and lower extremities secondary to immune mediated 
demyelinating neuropathy and myelopathy.  Upper extremity 
weakness is rated according to the criteria set forth in 
Diagnostic Code 8514, which pertains to paralysis of the 
musculospiral (radial) nerve.  Under Diagnostic Code 8514, 
evaluations for incomplete paralysis are based on the degree 
of severity, whether mild (20 percent disabling, major side 
or minor side); moderate (20 percent disabling on minor side 
and 30 percent disabling on major side); or severe (40 
percent disabling on minor side and 50 percent disabling on 
major side).  

Lower extremity weakness is evaluated according to the 
criteria set forth in Diagnostic Code 8520, which pertains to 
paralysis of the sciatic nerve.  For incomplete paralysis, 
Diagnostic Code 8520 provides evaluations based on the degree 
of severity, whether mild (10 percent disabling); moderate 
(20 percent disabling); moderately severe (40 percent 
disabling); or severe, with marked muscular atrophy (60 
percent disabling).  

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120 (1999).

In addition, 38 C.F.R. § 4.124(a) provides that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
Part 4, Note preceding Diagnostic Code 8510 (1999).

The record indicates that since 1991, the veteran has been 
undergoing private treatment for symptoms related to a 
disorder subsequently diagnosed as immune mediated 
demyelinating neuropathy and myelopathy.  Private medical 
records, dated from 1991 to 1995, show neurological treatment 
by Carolyn Warner, M.D., for symptomatology such as 
decreasing strength and balance, hip flexor weakness, 
weakness in the right ankle dorsiflexors, increasing 
restlessness in the feet and legs, burning pain in his feet, 
a dull aching pain radiating downward from the thighs, 
spasticity, and fatigue with activity.  Dr. Warner's 
treatment summaries indicate a worsening of the neuropathy 
due to progression of the disease.  

Dr. Warner's January 1996 progress report shows findings of 
Grade 4+ weakness of ankle dorsiflexors on the right.  Muscle 
stretch reflexes were 1-2+ at the knees, trace at the right 
ankle, unobtainable at the left ankle, and toes were upgoing.  
Sensory examination was unchanged and upper extremity 
strength was normal as were reflexes.  In April 1996, there 
was increased weakness and spasticity in the right leg, 
absent vibration up to the lower lumbosacral spine, and 
decreased temperature and pinprick in the left more than the 
right leg, not conforming to dermatome distribution.  Ankle 
reflexes were absent and knee jerks were 1+.  Gait was quite 
ataxic, primary on a sensory basis.  He was currently unable 
to drive because of severe ataxia in his legs.   

On VA examination in September 1996, the veteran complained 
of numbness in the hands, weakness, aches and pains, 
incoordination, and difficulty walking.  On physical 
examination, general mobility was normal and there was no 
tremor or involuntary movement.  Gait was unsteady and there 
was profound prioperceptive defect for vibration and position 
sense in both lower extremities.  There was a questionable 
pin prick level in the mid-trunk area, Romberg test was 
positive, and reflexes were active.  The examiner indicated 
that the significant abnormality shown on the examination was 
indicative of myelopathy of uncertain etiology.  

On examination by Dr. Warner in November 1996, the veteran 
reported a gradual worsening of his neuropathy to the point 
where he could not only walk about 200 meters.  He complained 
of new onset of numbness in the 4th and 5th digits of both 
hands, extending up to the medial arms, severe pain in the 
legs from the hips down, abdominal discomfort, and nausea.  
Examination revealed some mild weakness in the abductor 
pollicis brevis muscles.  Hip flexors were grade 4- on the 
right and 4+ on the left.  Ankle dorsiflexors were grade 4 on 
the right, and 5 on the left.  There was wasting of the 
extensor digitorum brevis muscles on the left and vibration 
in the lower extremities was absent.  Muscle stretch reflexes 
were unobtainable at the left ankle.  The report of a 
November 1996 EMG indicates that there was electrical 
evidence for increasing chronic axonal injury at multiple 
peripheral nerve or nerve root levels in the left upper 
extremity, and there was also evidence of reinnervation of 
the previously biopsied right sural nerve which had improved 
from a previous study of December 1994.  It was noted that 
this study provided evidence to suggest a worsening of the 
demyelinating polyneuropathy.  The report of a November 1996 
MRI shows findings of atrophy of the cervical spinal cord.  

When seen for follow-up in January 1997, there had been some 
improvement in his symptoms following gammaglobulin treatment 
the previous December.  On examination, there was grade 3+ 
weakness in the right hip flexors and a marked increase to 
sensation at the C8-T1 level in the arm.  When seen for 
follow up approximately 2 weeks later, he reported quite 
significant improvement in his strength after a course of IV 
gammaglobulin.  There was no improvement in his numbness and 
he continued to become fatigued after walking any great 
distance.  On examination in February 1997, symptoms had not 
improved and there was no positive response from treatment 
with IV methylprednisolone.  Strength remained quite good, 
and muscle stretch reflexes were present and symmetric in the 
arms.  The veteran described numbness, or pins and needles 
type dysthesia, in his fingers.  

On examination in April 1997, Dr. Warner could not detect a 
dermatomal sensory loss or a peripheral nerve sensory loss in 
the upper extremities.  He did appear to have a sensory level 
on the back at about T2 or 3, mainly on the right, and 
vibration remained absent up to the level of the hips.  

On VA examination in November 1997, the veteran indicated 
that he could walk with a cane, but only less than 100 
meters, and that he could not walk in the snow, drive, or go 
up stairs.  He also indicated that he could previously type 
80 words per minute but now he can only type with his index 
fingers.  He also reported weakness in medial 3 fingers, that 
he could not lift or carry more than 10 pounds.  Examination 
of the cranial nerves was normal, and strength in the 
quadriceps, dorsiflexors, and small muscles of the hand was 
abnormal on both the left and the right side.  There was 
atrophy in the upper and lower extremities and sensation was 
decreased in the hands and thighs bilaterally.  Deep tendon 
reflexes on the right side were 1+ except for the ankle, 
which was zero.  Deep tendon reflexes on the left side were 
2+ except the knee was 1+ and the ankle was zero.  The left 
toe was upward.  It was noted that an EMG showed 
demyelinating neuropathy with proximal conduction block.  A 
diagnosis of immune mediated demyelinating neuropathy and 
myelopathy was given.  

On VA examination in July 1998, it was noted that he was 
currently followed at the muscular dystrophy clinic.  He 
reported similar functional limitations with regard to 
driving and walking as had been noted on VA examination in 
1997, and he was currently able to walk up to 50 meters with 
a cane.  On motor examination, there was weakness in the 
right and left quadriceps and dorsiflexion.  There was 
atrophy in the upper and lower extremities and decreased 
sensation in the hands and thighs bilaterally.  Deep tendon 
reflexes were 1+ on the right, except for the knee jerk which 
was 2+ and the ankle jerk which was zero.  On the left, deep 
tendon reflexes were 2+, knee jerk was 3+, and the ankle was 
zero.  It was noted that his left toe goes up.  A diagnosis 
of immune mediated demyelinating neuropathy and myelopathy 
was given.  

In a January 1998 statement, Dr. Warner indicated that 
although the veteran's strength is not severely impaired (as 
he has moderate hip flexor weakness and mild right ankle 
dorsiflexor weakness) he is functionally severely disabled 
due to severe orthostatic hypotension, and also due to his 
spasticity and marked sensory loss in the lower extremities.  


Right upper extremity and left upper extremity

Having reviewed the record, the Board is of the opinion that 
increased evaluations are not warranted for the 
manifestations of immune mediated demyelinating neuropathy 
and myelopathy in the veteran's upper extremities, as the 
evidence does not more nearly show a severe degree of 
incomplete paralysis of the musculospiral nerve at this time.  
Treatment records during the appeal period, from 1996 to the 
present, show that notwithstanding muscle atrophy, overall 
strength in the arms has remained good.  Manifestations 
principally involve the hands, with decreased sensation and 
weakness of the hand muscles.  According to the most recent 
evidence, the veteran is now able to type only by using his 
index fingers.  The Board finds that this symptomatology is 
adequately compensated by the evaluations of 30 percent 
disabling for the right upper (major) extremity and 20 
percent disabling for the left upper extremity under 
Diagnostic Code 8514.  Thus, the Board finds the 
preponderance of the evidence to be unfavorable, and the 
claims for increased evaluations are denied with regard to 
weakness in the right upper (major) extremity and the left 
upper extremity as secondary to immune mediated demyelinating 
neuropathy and myelopathy.  


Right lower extremity and left lower extremity

Having reviewed the evidence, the Board has concluded that 
the evidence supports the assignment of increased evaluations 
of 40 percent disabling for weakness in each lower extremity.  
According to the schedular criteria, ratings for a "mild" 
or at most, a "moderate" degree of incomplete sciatic nerve 
paralysis are warranted where the manifestations are wholly 
sensory.  The objective evidence indicates that the lower 
extremity manifestations of the veteran's service-connected 
immune mediated demyelinating neuropathy and myelopathy have 
progressed to the point where he is experiencing functional 
impairment, gait disturbance, and weakness in the lower 
extremities which goes beyond a mere loss of sensation in the 
affected areas.  

During the appeal period, objective examination in the lower 
extremities has revealed muscle weakness, most recently mild 
weakness involving the ankle dorsiflexors, moderate weakness 
involving the hip flexors.  The veteran also has muscle 
atrophy, marked sensory loss and spasticity in the lower 
extremities.  According to his treating physician, although 
his strength is not severely impaired, he has difficulty 
walking due to the spasticity and sensory impairment.  As a 
result of these abnormalities, he has in gait disturbance, 
can currently walk no more than 50 meters even with the use 
of a cane and cannot drive due to severe ataxia in his legs. 

The Board finds that this evidence establishes that the 
impairment in each extremity is equivalent to moderately 
severe incomplete sciatic nerve paralysis in both the left 
and the right lower extremities.  Accordingly, the Board 
finds that the preponderance of the evidence weighs in favor 
of granting increased evaluations of 40 percent disabling for 
weakness in the right lower extremity and weakness in the 
left lower extremity, as secondary to immune mediated 
demyelinating neuropathy and myelopathy.  

The Board does not find that either severe incomplete 
paralysis or complete paralysis are present, such that 
evaluations in excess of 40 percent disabling would be 
warranted for the service-connected lower extremity 
disabilities under Diagnostic Code 8520.  Muscle atrophy is 
not described in the medical evidence as "marked", and, 
considering the residual function remaining, the degree of 
incomplete paralysis is less than severe.

II.  Increased Evaluation for bowel disturbance and urinary 
leakage

In January 1999, service connection was granted for bowel 
disturbance with constipation and urinary leakage, with 
assignment of a 10 percent disability evaluation under 
Diagnostic Code 7332.  The issue before the Board at this 
time is whether an evaluation in excess of 10 percent is 
warranted for this disability.  Before addressing the merits 
of this claim, the Board finds that the bowel and urinary 
impairments should be separately rated because they involve 
different body systems. 

Diagnostic Code 7332, impairment of sphincter control, rectum 
and anus, provides a 10 percent evaluation on the basis of 
constant slight, or occasional moderate leakage.  A 30 
percent evaluation is assigned where there is evidence of 
occasional involuntary bowel movement necessitating the 
wearing of a pad, and a 60 percent evaluation is warranted 
where there is extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent evaluation is 
provided for complete loss of sphincter control.  38 C.F.R. § 
4.114, Diagnostic Code 7332.

Under Diagnostic Code 7542, disabilities are to be rated 
according to the general criteria for voiding dysfunction, 
which are found in 38 C.F.R. § 4.115 (1999).  For urinary 
frequency, an evaluation of 10 percent disabling is warranted 
where the daytime voiding interval is between two and three 
hours, or there is awakening to void two times per night.  A 
20 percent evaluation is warranted where the daytime voiding 
interval is between one to two hours or there is awakening to 
void three to four times per night.  A 40 percent evaluation 
is warranted where the daytime voiding interval is less than 
one hour or there is awaking to void five or more times per 
night.

Having reviewed the record, the Board has concluded that the 
evidence supports the assignment of a separate evaluation of 
20 percent disabling for urinary leakage and incontinence, 
based on application of the criteria in Diagnostic Code 7542.  
In a statement in support of his claim, the veteran indicated 
that he usually wakes up two to three times in the evening to 
urinate, and occasionally only once, at 3:00 a.m.  On VA 
examination in 1998, he reported that he was suffering from 
incontinence, and he had experienced 3 episodes of bed-
wetting in the past 3 years with the most recent occurring 
approximately 6 months before.  He also reported that he 
usually wakes up about 2 or 3 times in the evening to urinate 
and he often must get to a bathroom urgently because of a 
lack of muscle control.  Diagnoses included incontinence and 
constipation, most likely due to his underlying neurologic 
condition.  

In the Board's view, an evaluation of 20 percent disabling is 
warranted under Diagnostic Code 7542 based on the veteran's 
contentions that he wakes up 2-3 times in the evening to 
urinate and he has experienced recent episodes of bed-
wetting.  In granting a separate rating of 20 percent, the 
Board has utilized the provisions of 38 C.F.R. § 3.102 to 
resolve reasonable doubt as to the degree of severity of the 
voiding dysfunction in the veteran's favor.  

The Board also finds that the available evidence does not 
support the assignment of a separate compensable evaluation 
for bowel disturbance under Diagnostic Code 7332.  While the 
veteran has reported episodes of diarrhea in the past, on VA 
examination he indicated that his primary difficulties 
involve constipation, and he noted that his bowel movements 
were usually induced by suppositories.  He was currently 
taking a stool softener on a regular basis and pain was 
rarely a factor in his bowel movements.  

Thus, the record does not suggest that the veteran's bowel 
disturbance is currently manifested by occasional involuntary 
bowel movements necessitating the wearing of a pad, and 
therefore, a separate compensable evaluation is not warranted 
under Diagnostic Code 7332.  The record is also negative for 
findings that would support the assignment of a compensable 
evaluation for bowel disturbance under other diagnostic codes 
pertaining to abnormalities of the rectum, such as stricture 
of the rectum and anus (Diagnostic Code 7333).  

III.  Increased (compensable) evaluation for impotency

Having reviewed the record, the Board is of the opinion that 
the evidence does not support the assignment of a compensable 
evaluation for impotency.  Impotency is evaluated as 
analogous to Diagnostic Code 7522, which provides an 
evaluation of 20 percent disabling for loss of erectile power 
resulting from deformity of the penis.  

When an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related. 38 C.F.R. § 4.20 (1999). In addition, 
where the rating schedule does not provide a 0 percent 
evaluation for a specific diagnostic code, a noncompensable 
evaluation is assigned when the criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (1999).

In the Board's view, an evaluation of 20 percent disabling is 
not warranted for impotency as deformity of the penis has not 
been demonstrated.  On VA examination in July 1998, the 
veteran indicated that he had suffered from impotence since 
1992, in that he could achieve an erection but could not 
maintain it.  On examination, the external genitalia was 
normal and there was no testicular atrophy.  Diagnoses 
included impotence, mostly likely due to his underlying 
neurologic condition.  While the veteran experiences a loss 
of erectile power, the Schedule does not contemplate the 
assignment of a compensable evaluation for loss of erectile 
power in the absence of penile deformity.  As such, a 
compensable evaluation is not warranted for impotency.  

ORDER

An evaluation in excess of 30 percent disabling is denied for 
weakness in the right upper extremity, as secondary to immune 
mediated demyelinating myelopathy and neuropathy. 

An evaluation in excess of 20 percent disabling is denied for 
weakness in the left upper extremity, as secondary to immune 
mediated demyelinating myelopathy and neuropathy.  

An evaluation of 40 percent disabling is granted for weakness 
in the right lower extremity, as secondary to immune mediated 
demyelinating myelopathy and neuropathy, subject to the 
criteria that govern the payment of monetary awards.  

An evaluation of 40 percent disabling is granted for weakness 
in the right lower extremity, as secondary to immune mediated 
demyelinating myelopathy and neuropathy, subject to the 
criteria that govern the payment of monetary  awards.  

An evaluation of 20 percent disabling is granted for bowel 
disturbance, to include urinary leakage, subject to the 
criteria that govern the payment of monetary  awards.

An increased (compensable) evaluation is denied for 
impotency.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


